





CITATION: Hennigar v. Target Corporation, 2011 ONCA 449



DATE: 20110610



DOCKET: C53576



COURT OF APPEAL FOR ONTARIO



Laskin, Moldaver and Gillese JJ.A.



BETWEEN



David J. Hennigar and Stephen Mernick



Appellants



and



The Target
          Corporation, Hudsons Bay Company, National Realty

Development
          Corporation, Sears Holding Corporation,

Sears Canada Inc. and Lasalle
          Bank ABN Amro



Respondents



Eliezer Karp, for the appellants



Laura K. Fric and Geoffrey E.J.
          Grove, for Target Corporation

Eliot N. Kolers and Ellen M. Snow,
          for the Hudsons Bay Company and National Realty Development Corporation

Shawn T. Irving, for Sears
          Holdings Corporation and Sears Canada Inc.



Heard: June 10, 2011



On appeal from the order of Justice G.B. Morawetz of the
          Superior Court of Justice dated April 12, 2011.



APPEAL BOOK ENDORSEMENT



[1]

We agree with the reasons of Morawetz J.  This appeal has no merit.

[2]

The appeal is dismissed with costs as follows:

Target                         - $10,000
    all inclusive

HBC et al                   - $2,600 all
    inclusive

Sears                           - $2,600
    all inclusive


